OPINION
BECKER, Circuit Judge.
Pursuant to a plea agreement, appellant Helacio Gonzalez-Castillo entered a plea of guilty to a one-count indictment charging alleged entry into the United States as a previously deported alien. 8 U.S.C. § 1326(a). Gonzalez-Castillo was sentenced to 24 months’ imprisonment.
Appellant challenges his sentence under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). In United States v. Davis, 407 F.3d 162 (3d Cir.2005) (en banc), we held that, except in limited circumstances, we will presume prejudice and direct a remand for resentencing where the District Court imposed a sentence in the belief that the applicable Sentencing Guidelines were mandatory. That was the situation here, and we perceive no circumstance in this case that warrants a different result from that found in Davis. We will therefore vacate the sentence and remand for resentencing in accordance with Booker.